Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims include subject matter not included in the original disclosure, only present in the submitted claims for this continuation application:
The limitations that include an antenna that transmits and receives is not found in the original disclosure (the disclosure explicitly states transmits).  Although the examiner notes antenna can be designed to transmit and/or receive, there is no disclosure regarding such in the present application (only in the claims, this is a continuation application not a CIP).  
Additionally the limitation of the antenna array including at least four antenna is not explicitly disclosed, in the drawings it is note that there are 4 antenna (Fig 2) however there is no disclosure stating the array has at least 4 antennas. 
The examiner notes the limitations above refer to obvious variations, however there is no explicit disclosure that recites such limitations. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16,17, 18, 19, 20, 21, 22, 23, 24, 25 and 26    are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, 12, 12, 12, 12, 12, 12, 12, 12, 12, 12, 12,12, 12, 12, 12, 12, 12, 12, 12, 12, 12, 12, 12, 12, 12 respectively  of U.S. Patent No. 10,419,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are fully encompassed by the patented claims.  

 Regarding claims 5, 6, 7, 9 and 23 the patented claims do not explicitly recite snow and rain, but do recite weather, where snow is a known weather variable detected in driving conditions, thus the examiner takes “OFFICIAL NOTICE” regarding such, since it would have been obvious when detecting weather conditions to detect conditions that affect the driving such as snow and/or rain. 
	In considering claim 10, the patented claims do not recite receiving weather service information, however it is notoriously well known in the art for moving vehicles (automobiles, ships, planes etc…) to received such data if desired, thus the examiner takes “OFFICIAL NOTICE” regarding such, the motivation is to ensure safety/planning of the vehicle path/occupants. 
	In considering claims 12, 13, 14, 19-21 and 24-26 the patented claims disclose adjusting the beam based upon the conditions claimed, where it would be obvious to one of ordinary skill in the art to adjust to a forward/directed for highway and omni for parking/intersection, based upon the area coverage and direction for advantages associated with each beam type adjustment, being obvious modifications to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Regarding the antenna that receives(not disclosed) and array comprising at least 4 antennas (not explicitly disclosed) the examiner notes as stated above in the 112 rejection, an antenna can be conventionally designed to transmit and/or receive and an array of antennas may include any number including at least 4 based upon size/system/design that being obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention,  based upon the definition/principles of antennas and antenna arrays. 

Claim 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 , 25 and 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5, 8, 8, 7, 7, 10, 11, 13, 11, 12, 2, 3, 4, 5, 13, 13, 12, 25, 28, 30, 30 and 29 of U.S. Patent No. 10, 855,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are fully encompassed by the patented claims.
	In considering claims 7,  23 the patented claims include weather including snow, but do not claim rain which is also known weather variable detected in driving conditions, thus the examiner takes “OFFICIAL NOTICE” regarding such, since it would have been obvious when detecting weather conditions to detect conditions that affect the driving such as snow and/or rain. 
	In considering claims 13, 20 and 25 the patented claims do not explicitly recite “parking” but do disclose adjusting the beam during conditions including highway, traffic condition and intersection, where when parking it is conventional to use a surrounding type of (omni) type was as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, where the omini and directed beam type beams each provide their own advantage(s) in desired situations (parking, driving etc..). 
Regarding the antenna that receives(not disclosed) and array comprising at least 4 antennas (not explicitly disclosed) the examiner notes as stated above in the 112 rejection, an antenna can be conventionally designed to transmit and/or receive and an array of antennas may include any number including at least 4 based upon size/system/design that being obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention,  based upon the definition/principles of antennas and antenna arrays. 


Claims 1, 2, 3, 4, 5, 6 , 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25 and 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, 2, 4, 4, 5, 5, 6, 7, 8, 9, 10, 12, 13, 11, 18, 20, 20, 21, 23, 24, 22, 26, 28, 34, 35 and 32 respectively of U.S. Patent No. 11,134,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are fully encompassed (with exceptions noted below).
	In considering claims 13 the patented claims include weather including snow, but do not claim rain which is also known weather variable detected in driving conditions, thus the examiner takes “OFFICIAL NOTICE” regarding such, since it would have been obvious when detecting weather conditions to detect conditions that affect the driving such as snow and/or rain. 

Regarding the antenna that receives(not disclosed) and array comprising at least 4 antennas (not explicitly disclosed) the examiner notes as stated above in the 112 rejection, an antenna can be conventionally designed to transmit and/or receive and an array of antennas may include any number including at least 4 based upon size/system/design that being obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention,  based upon the definition/principles of antennas and antenna arrays. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	The examiner notes a prior art rejection has not been made.
	Based upon the correction/response with respect to the 112 rejection and Double Patenting rejection those are the only outstanding issues.
	The closest prior art of record:
	US 8,013,780 (para 8-9) discloses a digital beam forming/shaping to detect an object by a camera with the radar sensing system, however does not explicitly recite the combination of elements included in the claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422